           Case 1:20-cv-03038-JTR                  ECF No. 32        filed 03/31/21       PageID.2113 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                         STEFANIE K.,                                                                          Mar 31, 2021
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-cv-03038-JTR
              ANDREW M. SAUL,                                        )
       COMMISSIONER OF SOCIAL SECURITY,                              )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
             Plaintiff's Motion for Summary Judgment, ECF No. 21, is GRANTED.
✔ other: Defendant's Motion for Remand, ECF No. 29, is DENIED.
’
             The matter is REMANDED to the Commissioner for an immediate calculation of benefits.
             Judgment is entered in favor of Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                        JOHN T. RODGERS                                      on a motion for
     summary judgment.



Date: 3/31/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                           s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                           Tonia Ramirez
